     Case: 1:20-cv-01045 Document #: 21 Filed: 03/09/20 Page 1 of 12 PageID #:249




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

JOHN A. SCATCHELL,

           Plaintiff,
                                                        Case No. 20-cv-01045
v.
                                                        The Honorable Gary Feinerman
THE VILLAGE OF MELROSE PARK,
et al.,                                                 Magistrate Judge Sidney I. Schenkier

      Defendants.
__________________________________________________________________________
    PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO
                    DISMISS AND/OR STAY (DKT. NO. 14)

          NOW COMES Plaintiff John A. Scatchell (“Scatchell” or “Plaintiff”), by and through his

attorneys, Gianna Scatchell, Esq., Law Offices of Gianna Scatchell, Inc., and Cass T. Casper,

Esq., TALON LAW, LLC, and responds in opposition to Defendants’ Motion to Dismiss and/or

Stay (Dkt. 14). For the following reasons, the Motion should be denied in its entirety.

     I.        Background.

          1.     Plaintiff originally attempted to join his father’s retaliation lawsuit in January 2019

(Scatchell v. Village of Melrose Park, et al., 18-cv-03989) as a co-Plaintiff. However, the Village’s

lawyers fought the effort, and, to Plaintiff’s great surprise considering that it was a first motion to

amend the Scatchell, Sr. Complaint, the Court denied the Motion. A true and accurate copy of the

federal docket sheet, Plaintiff’s Motion to join the federal lawsuit, VMP’s opposition to Plaintiff’s

Motion to join that lawsuit, and the Judge’s decision in August 2019 are attached hereto as Group

Exhibit A.

          2.     After the District Court’s surprising denial of Plaintiff’s Motion for Leave to

Amend, Plaintiff filed a separate lawsuit in the Law Division of this Court in December 2019 –

well-within the statute of limitations for him to file all his constitutional and statutory claims and

                                                   1
    Case: 1:20-cv-01045 Document #: 21 Filed: 03/09/20 Page 2 of 12 PageID #:250




after he had received a right-to-sue letter from the Department of Justice related to his Title VII

claim on December 3, 2019. A true and accurate copy of Plaintiff’s Law Division suit is attached

as Exhibit B.

       3.       After filing and obtaining waivers for service on his Law Division suit from

Defendants, Plaintiff next filed a Motion to Consolidate his Law Division suit with the

Administrative Review Law (“ARL”) case, and set it for hearing on February 25, 2020 before

Judge Flannery. A true and accurate copy of the Motion to Consolidate is included in Group

Exhibit C.

       4.       Notably, Gianna Scatchell sent an email to counsel for Defendants serving the

Motion to Consolidate on them on February 12, 2020 at 2:28 P.M. See Exhibit F.

       5.       Apparently in direct response to Plaintiff’s Motion to Consolidate, Defendants filed

a Notice of Removal, opting to remove the federal counts of Scatchell’s Law Division case to

federal court. Defendants filed their Notice of Removal after Gianna Scatchell emailed the Motion

to Consolidate to them. The Notification of Service of the Notice of Removal filed with the Circuit

Court of Cook County is timestamped “2/12/2020 4:08 PM CST,” and the CM/ECF docket entry

in this case for the Notice of Removal is time-stamped “02/12/2020 at 3:52:23 PM CST.” See

Exhibit F.

       6.       So too, Defendants’ Notice did not at all reference the state law counts under the

IWPCA and Intrusion upon Seclusion, and also did not assert supplemental jurisdiction over same.

A copy of the Notice of Removal is attached as Exhibit D.

       7.       On February 25, 2020, Defendants did not appear at the Motion to Consolidate

Hearing, but Judge Flannery denied the Motion without Prejudice because the Court was not

certain about whether or not the Court still had jurisdiction over the state law counts given the



                                                 2
    Case: 1:20-cv-01045 Document #: 21 Filed: 03/09/20 Page 3 of 12 PageID #:251




Notice of Removal’s failure to assert supplemental jurisdiction over state law claims. A copy of

Judge Flannery’s Order is attached hereto as Exhibit E.

       8.      On February 26, 2020, Defendants appeared in federal court seeking to dismiss

and/or stay Plaintiff’s case – that Defendants removed – on the ground that Plaintiff was engaging

in claim-splitting given that there is a pending ARL Case in state court. A copy of Defendants’

Motion is attached in Group Exhibit C.

       9.      At the February 26, 2020 hearing, Plaintiff’s counsel inquired of Defendant’s

counsel if it would be acceptable if all the counts were sought to be put before Judge Meyerson in

the instant case – predictably, Defendants opposed that idea, too.

       10.     Nonetheless, given Defendants’ obstinance to Plaintiff proceeding in any forum,

Plaintiff’s counsel took the position at the federal status in this matter that if Defendants believe

Plaintiff’s claims should be in the Chancery Division case, then, giving Defendants their

preference, Plaintiff would file a Motion for Leave to Amend to add the claims there.

       11.     Plaintiff has since filed a Motion for Leave to Amend the Chancery Division case,

which was heard on March 9, 2020 before Judge Meyerson in the Circuit Court of Cook County,

Illinois. Judge Meyerson has requested written briefing on the Motion, and is anticipated to rule

on it on or about April 17, 2020.

       12.     While Plaintiff does have the Motion noted above pending in state court, in the

event that Motion is denied or sought to be briefed by Defendants, Plaintiff submits as follows in

opposition to Defendants’ Motion here.

       13.     If the state court grants Plaintiff’s Motion Plaintiff will seek to voluntarily dismiss

this case without prejudice.




                                                  3
    Case: 1:20-cv-01045 Document #: 21 Filed: 03/09/20 Page 4 of 12 PageID #:252




   II.     Claim-Splitting Is Based On Claim Preclusion Rules, Which In Illinois Do Not Bar
           The Instant Case, Especially Where It Is Defendants Who Caused The
           State/Federal Split.

   14. Illinois’ claim preclusion rules, upon which the claim-splitting principles rely, do not

prevent the instant claims because Illinois’ claim preclusion has three prerequisites: (i) a final

judgment on the merits rendered by a court of competent jurisdiction; (ii) an identity of the causes

of action; and, (iii) an identity of parties or their privies. See Receivership Mgmt., Inc. v. AEU

Holdings, 2019 WL 4189466, *14-15 (N.D. Ill. September 4, 2019). These are not met because:

           a. There is no final judgment on the merits of any of Plaintiff’s claims by any court;

           b. There is no identity of causes of action because Plaintiff seeks to add 42 U.S.C. §

               1983 constitutional deprivation counts for violation of the 14th Amendment’s

               Equal Protection Clause against the Village of Melrose Park, Castellan, Pitassi,

               Serpico, and Caira; a Title VII discrimination count against the Village of Melrose

               Park; a COBRA Interference count against the Village of Melrose Park; an invasion

               of privacy count against Castellan, Pitassi, Serpico, and Caira; a Driver’s Privacy

               Protection Act claim against the Village of Melrose Park and Caira; an Illinois

               Wage Payment and Collection Act claim against the Village of Melrose Park,

               Pitassi, and Castellan; and an indemnification claim against the Village of Melrose

               Park. Plaintiff’s existing Second Amended Complaint states counts under the

               Administrative Review Law, the Illinois Open Meetings Act, and the Declaratory

               Judgment Act. All of the latter counts are geared toward the BOFPC’s process,

               existence, propriety, and its final order terminating Plaintiff’s employment.




                                                 4
    Case: 1:20-cv-01045 Document #: 21 Filed: 03/09/20 Page 5 of 12 PageID #:253




             c. Some of the parties overlap, such as the Village of Melrose Park, but Defendants

                Serpico and Caira are entirely new Defendants, and all of the additional claims in

                the Third Amended Complaint are different as to all of the other Defendants.

       15.      Accordingly, the claim-preclusion rules do not bar the instant case from proceeding

because there is no final judgment in the ARL case, there is not complete identity of parties, and

there is no identity of causes of action.

       16.      So too, even if this Court finds that the above elements of claim-preclusion apply,

in Illinois “the rule against claim-splitting has been relaxed where there has been an omission due

to ignorance, mistake or fraud, or it would be inequitable to apply the rule.” Rein v. David A. Noyes

& Co., 172 Ill.2d 325 (1996). The Illinois Supreme Court in Rein looked to the Restatement

(Second) of Judgments 26(1), providing exceptions where the rule against claim-splitting does not

apply, including where:

“(1) the parties have agreed in terms or in effect that plaintiff may split his claim or the defendant
has acquiesced therein; (2) the court in the first action expressly reserved the plaintiff's right to
maintain the second action; (3) the plaintiff was unable to obtain relief on his claim because of a
restriction on the subject-matter jurisdiction of the court in the first action; (4) the judgment in the
first action was plainly inconsistent with the equitable implementation of a statutory scheme; (5)
the case involves a continuing or recurrent wrong; or (6) it is clearly and convincingly shown that
the policies favoring preclusion of a second action are overcome for an extraordinary
reason. Restatement (Second) of Judgments § 26(1) (1980); see also Airtite v. DPR Ltd.
Partnership, 265 Ill.App.3d 214, 219, 202 Ill.Dec. 595, 638 N.E.2d 241 (1994); Thorleif, 177
Ill.App.3d at 661–62, 126 Ill.Dec. 738, 532 N.E.2d 423.”

       Id. at 341.

       17.      Here, it is the Defendants’ conduct, in fact, that has resulted in any claim-splitting

that has occurred, not Plaintiff’s conduct. The following list summarizes Defendants’ conduct in

resisting organization of these cases:

             a. it is Defendants who have necessitated a separate action by opposing John




                                                   5
    Case: 1:20-cv-01045 Document #: 21 Filed: 03/09/20 Page 6 of 12 PageID #:254




Scatchell, Jr.’s joining his father’s federal lawsuit for eight months in 2019 during which time the

parties litigated the issue of whether this Plaintiff could also join his father’s lawsuit;

            b. it is Defendants who are claiming that Plaintiff is engaging in claim-splitting when

Plaintiff filed a separate lawsuit relating to constitutional and statutory deprivations that he seeks

to add here when Defendants prevailed on keeping this Plaintiff from joining his father’s federal

lawsuit;

            c. it is Defendants who removed Plaintiff’s separate lawsuit to federal court despite

being on notice that Plaintiff had filed a motion to consolidate Plaintiff’s Law Division case with

the instant case that would have put all the claims before one Court (and Defendants could have

still removed the case after that) – indeed, Gianna Scatchell’s email to all counsel notifying them

of the motion to consolidate was sent before Defendants removed the case, a key event in

Defendants being responsible for any claim-splitting that has occurred;

            d. it is Defendants who failed to appear at the Motion to Consolidate hearing on

February 25, 2020 before Judge Flannery, despite being noticed on the Motion and despite that

their removal only referenced federal claims and not state ones;

            e. Once in federal court, it is Defendants who cried that Plaintiff is claim-splitting,

despite Defendants’ resistance to organizing these cases;

            f. During the federal court status on February 26, 2020, it is Defendants who also

resisted any suggestion that they would agree to an amendment of the pleadings in this case to add

the statutory and constitutional claims, even though the essential premise of their position is that

the claims should all be in the same case as the ARL claims; and,

            g. During the motion for leave to file a third amended complaint in the Circuit Court




                                                   6
    Case: 1:20-cv-01045 Document #: 21 Filed: 03/09/20 Page 7 of 12 PageID #:255




of Cook County, Illinois, it is Defendants who still resist these additional claims being stated in

that case.

        18.    Perhaps most importantly of all, the timing of the Notice of Removal in this case

coming shortly after Gianna Scatchell’s email noticing the Motion to Consolidate indicates that

Defendants are engaged in gamesmanship, and removed the instant case precisely for the purpose

of preventing consolidation of the Scatchell, Jr. Complaints in the Circuit Court of Cook County,

Illinois. The time-stamps on the CM/ECF and state court notices show that Defendants’ filings

closely following Plaintiff giving notice of his motion to consolidate. See Exhibit F.

        19.    Based on the foregoing history, it is Defendants’ conduct itself in resisting Plaintiff

bringing his claims anywhere, and they should not equitably be allowed to allege claim-splitting

when it is their conduct causing it.

        20.    For an analogous example in the abstention context, this jurisdiction ruled in Adkins

v. Vim Recycling, Inc., 644 F.3d 483, 502 (7th Cir. 2011) that where the Defendants’ objections

themselves cause piecemeal litigation, Defendants should not be allowed to have it both ways by

claiming duplication of lawsuits. The Court there reasoned as follows:

“Remember, too, that in this case, before the plaintiffs filed their federal suit under RCRA, they
attempted to intervene in IDEM's first suit to bring their claims. Based on VIM's objection, they
were rebuffed. In other words, but for VIM's objection, there would be no piecemeal litigation.
Much of the substance of plaintiffs' RCRA claims would have been encompassed in IDEM's first
suit, as would the “B” waste claims in IDEM's second suit, for that matter. Having successfully
blocked the plaintiffs' attempt to bring all of these claims in IDEM's first suit, VIM should not now
be able to object to having to defend itself simultaneously against claims by the state and the
citizen-plaintiffs. As we said above, VIM cannot have it both ways. We give no weight to this
factor of the Colorado River analysis in the context of a RCRA citizen suit, particularly one in
which the defendants succeeded in thwarting the plaintiffs' efforts to bring their claims in the first
action.”




                                                  7
    Case: 1:20-cv-01045 Document #: 21 Filed: 03/09/20 Page 8 of 12 PageID #:256




       Id. While the Court was considering Colorado River abstention, the foregoing reasoning

was based on its consideration of the “piecemeal litigation” factor of the Colorado River analysis,

which is what Defendants are complaining of here. Id.

       21.     Given that it is Defendants who resisted Plaintiff’s effort to join his father’s suit,

Defendants who removed this case despite a pending motion to consolidate, Defendants who did

not appear at the motion to consolidate hearing, Defendants who filed the Notice of Removal

shortly after being noticed of the motion to consolidate, and Defendants who indicate they will

object to Plaintiff amending his ARL complaint to add the instant counts, the Court should find

that Defendants cannot have it all three ways like the Court found in Vim.

       22.     Defendants cited to Rogers v. Desiderio, 58 F.3d 299 (7th Cir. 1995) in their Motion

to Dismiss and/or Stay the federal case that they had removed. That case involved a fully decided

parallel state case, however, and the instant case is still pending. Rogers, 58 F.3d 299 at 301 (“a

separate federal suit is impermissible once the state court has rendered a decision.” (emphasis

added)). Judge Easterbrook emphasized that his ruling was concerned with “the consequences of

a decision to try two forums at once.” Id. The latter, however, is not what Plaintiff is doing; rather,

he filed in state court and moved to consolidate his Law Division case with the Chancery Division

case, but Defendant removed the Law Division case probably for exactly the reason that they could

allege claim-splitting. It is not Plaintiff who has turned this into two forums at once, but

Defendants who have done so.

       23.     Also in favor of maintaining this suit is the fact that it is timely. There are no

statutes of limitations problems because all of the complained-of wrongs occurred within

applicable limitations periods. See McGee v. Snyder, 326 Ill. App. 3d 343, 352 (2d Dist. 2001)

(two-year limitations period of 42 U.S.C. § 1983 claims); see also Second Amended Complaint,



                                                  8
    Case: 1:20-cv-01045 Document #: 21 Filed: 03/09/20 Page 9 of 12 PageID #:257




¶¶17-19 (alleging April 2018 as the state of the BOFPC’s administrative process); Fritz v. Health

and Welfare Dep’t, 2001 WL 34085714, *3 (N.D. Ill. 2001) (applying two-year limitations period

of COBRA claims); People ex rel. Martin v. Lipkowitz, 225 Ill. App. 3d 980, 981-982driv (3d Dist.

1992) (discussing five- and ten-year limitations periods on IWPCA claims); McDonough v.

Westconsin Credit Union, 2015 WL 1326413 (W.D. Wisc. 2015) (suggesting that four-year statute

of limitations applies to Driver’s Privacy Protection Act claims); Benitez v. KFC Nat’l Mgmt. Co.,

305 Ill. App. 3d 1027, 1034 (2d Dist. 1999) (one-year limitations period on defamation claims

does not apply to intrusion upon seclusion claims).

          24.      There is no prejudice or other timeliness problems as to Defendants because the

existing counts still may proceed on the current Court schedule, there is no need to delay any

pending Motions or the Oral Argument date of April 17, 2020 at 11:00 a.m., all of which may

proceed as planned. If the Court denies the ARL / writ of certiorari and declaratory judgment

counts on or about April 17, 2020, the parties may then proceed to litigate the remaining counts.

There is no prejudice whatsoever to Defendants.

   III.         Claim Preclusion Should Not Be Able To Be Used To Shorten Plaintiff’s Statute
                Of Limitations Or Deny Him Access To Courts When He Has Been Trying To
                State The Retaliation Counts For Months And It Is Defendants Resisting It.

   25. It is not as if Plaintiff has not been trying to state his retaliation claims. He tried to state

them alongside his father’s retaliation claims in what should have been a routine Motion for Leave

to Amend in the federal court, but, remarkably, was denied. After Defendants resisted that for

eight months, he filed a separate lawsuit after receiving a right-to-sue letter from the EEOC and

moved to consolidate it with this one. Defendants removed it so they could strategically claim

claim-splitting.

   26. As noted above, Plaintiff has brought and seeks to bring these claims here within the statute



                                                   9
   Case: 1:20-cv-01045 Document #: 21 Filed: 03/09/20 Page 10 of 12 PageID #:258




of limitations periods; however, the instant run at a claims-splitting defense, if allowed to

prevail, shortens Plaintiff’s limitations period and relegates it to the 35-day period within which to

file an ARL claim.

    27. “Statutes of limitation proceed on the premise that an injured party has a full opportunity

to try his rights in the courts within certain time limits.” Mega v. Holy Cross Hospital, 111 Ill. 2d

416, 434 (1986). Here, Plaintiff has been attempting to exercise the opportunity to try his rights

within the applicable limitations periods, but has been fought by the Defendants from doing so at

every stop despite that (i) there is no final judgment anywhere on his claims; and, (2) there is no

identity of claims or parties.

    28. Defendants’ actions, if allowed, grant claim preclusion a statute-of-limitations-shortening

effect that requires every Plaintiff to fully investigate and know about every single possible claim

he might have within the 35-day period after an agency issues an ARL decision. Put another way,

it relegates Plaintiff’s two-year limitations period against government officials all to the 35-day

period following an agency decision under the ARL. This is a preposterous outcome that is not

the law when it comes to statutes of limitations.

        VI.     Plaintiff’s “Other Claims” Should Not Bar This Suit.

    29. Defendants have been fond of arguing that there is duplication of suits. But this does not

withstand scrutiny of what prior court actions actually were about.

    30. For example, Scatchell v. Board of Fire and Police Commissioners, 2018 CH 07685,

sought an injunction against the Board based upon Plaintiff’s view that it was improperly

constituted under state and local law, before Plaintiff even had a hearing at the Board.

    31. Scatchell v. Illinois State Police, et al., 2018 L 001743 was an Illinois Supreme Court Rule




                                                 10
   Case: 1:20-cv-01045 Document #: 21 Filed: 03/09/20 Page 11 of 12 PageID #:259




224 petition that sought information about who created certain anonymous letters regarding John

Scatchell, Sr. and his son. But Rule 224 proceedings are limited in time, scope, and purpose, and

are solely to ascertain “the identity of one who may be responsible in damages.” Ill. S. Ct. R. 224.

The Rule itself states that the order “will limit discovery to the identification of responsible persons

and entities. . .” It is a limited discovery proceeding that has nothing to do with liability. See

Hadley v. Doe, 2015 IL 118000, ¶9 (2015) (“In general, Rule 224 provides a means to identify

potential defendants prior to the commencement of a suit.”).

   32. Accordingly, Defendants’ bandying numbers about glosses over the fact the key limitations

on the above cases. The only other cases are the ARL case and the instant case – which Plaintiff

has been trying to consolidate.

                                          CONCLUSION

       For the above stated reasons, Plaintiff respectfully requests that this Court deny

Defendants’ Motion (Dkt. 14).


                                                                              Respectfully submitted,

                                                                                     John A. Scatchell

                                                        /s Gianna Scatchell
                                                        /s Cass T. Casper
                                                        __________________________________
                                                        Plaintiff’s Attorneys

Gianna R. Scatchell, Esq.
LAW OFFICES OF GIANNA SCATCHELL
360 W. Hubbard Street, 1404
Chicago, Illinois 60654
(312) 248-3303
gia@lawfirm.gs

Cass T. Casper, Esq.
TALON LAW, LLC
105 West Madison Street, Suite 1350
Chicago, Illinois 60602

                                                  11
   Case: 1:20-cv-01045 Document #: 21 Filed: 03/09/20 Page 12 of 12 PageID #:260




P: (312) 351-2478
F: (312) 276-4930
E: ctc@talonlaw.com

                                    Certificate of Service
        The undersigned hereby certifies that he caused to be served the foregoing document on
counsel for all Defendants via this Court’s CM/ECF system, and that such counsels are
registered e-filers.


                                              /s/ Cass T. Casper
                                            ______________________________________




                                              12
